— Judgment, Supreme Court, Bronx County (William T. Martin, J.), rendered May 9, 1988, convicting defendant, after a jury trial, of arson in the second degree and burglary in the second degree and sentencing him, as a second felony offender, to concurrent terms of 10 to 20 years and 4 to 8 years, respectively, unanimously affirmed.
The trial court did not abuse its discretion in denying defendant’s motion for a mistrial. The court made a reasonable inquiry of defendant as to why he wanted to absent himself from the trial, ascertained that his decision was knowing and voluntary (see, People v Aiken, 45 NY2d 394, 397), and then properly required his presence only for the purpose of in-court identification by the People’s witnesses (People v Winship, 309 NY 311, 313-314). The record also demonstrates that the court did not encourage defendant to act as co-counsel, but rather sought to explain to him the difficulties and pitfalls of self-representation. We have considered defendant’s other points and find them to be without merit. Concur — Carro, J. P., Wallach, Ross and Asch, JJ.